DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 11/30/2018 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "big" in claims 6, 13, and 20 in the limitation, “wherein the comuter-implemented is implemented at a cloud-based system that hosts big data storage for the dataset”, is a relative term which renders the claim indefinite.  The term "big" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea without significantly more. The claims recite limitations of dividing a table into partitions with identifiers for fields having a same value, generating a plurality of keys, generating a blended portion of the table, determine characteristics, dividing the characteristics into more partitions, and determine a final characteristic.  This series of limitation comprises an abstract idea of a data structure in the form of a table with multiple partitions.  This is an abstract idea because in computer software, a data structure is a physical structure, but purely abstract as a way of arranging data.  Creating partitions, determining characteristics, generating keys, and generating blended portions are abstract data manipulations within the abstract data structure.  This judicial exception is not integrated into a practical application because it covers performance of the limitation in the mind but for 
	The claim is also not integrated into a practical application because there’s no data result which uses the arrangement of the data in order to demonstrate more efficiency or any other improvement from these partitions, keys, etc.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all limitations of claim 1.  Claim 2 also includes limitations for generating partitions, wherein this limitation is further defining the limitation of claim 1 with including specific rows of data in the partitions, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 9 and 16 are also rejected for similar reasons due to their dependency on claims 8 and 15 respectively.


Claim 3 is dependent on claim 1 and includes all limitations of claim 1.  Claim 3 also includes comprising a single aggregation of the dataset, wherein this limitation is further defining the limitation of claim 1 with a clarification for generating a plurality of characteristics, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 10 and 17 are also rejected for similar reasons due to their dependency on claims 8 and 15 respectively.

Claim 4 is dependent on claim 1 and includes all limitations of claim 1.  Claim 4 also includes distributed servers or logic, wherein this limitation is further defining the limitation of claim 1 with further clarification on partitions, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 11 and 18 are also rejected for similar reasons due to their dependency on claims 8 and 15 respectively.

Claim 5 is dependent on claim 1 and includes all limitations of claim 1.  Claim 5 also includes clarification for the characteristic of the third field, wherein this limitation is further defining the limitation of claim 1 with a clarification that the characteristic subsumes a root-level aggregation of the dataset for the plurality of keys, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 12 and 19 are also rejected for similar reasons due to their dependency on claims 8 and 15 respectively.

Claim 6 is dependent on claim 1 and includes all limitations of claim 1.  Claim 6 also includes log entries and a cloud system, wherein this limitation is further defining the limitation of claim 1 with a type of data, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim 7 is dependent on claim 1 and includes all limitations of claim 1.  Claim 7 also includes a request for determining the multi-dimensional aggregation as well as access to the dataset and a final characteristic as a response, wherein this limitation is further defining the limitation of claim 1 with access to the data, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerweck et al. US 20160335318 A1 (hereinafter referred to as “Gerweck”) in view of Fung et al. US 20170193058 A1 (hereinafter referred to as “Fung”).

As per claim 1, Gerweck teaches:
A system for determining a multi-dimensional aggregation, the system comprising: 
a processing system that includes one or more processors (Gerweck, [0081] – The system comprises at least one processor); and 
a memory configured to store program code to be executed by the processing system (Gerweck, [0081] – The system comprises at least one processor and at least one memory), 
the program code configured to: 
divide a table of a dataset into a first plurality of partitions, each partition of the first plurality of partitions being the only partition to include a respective portion of the table, as first rows of data, having at least one subset of identifiers of a first field of the table having a same value (Gerweck, [0006] – Solutions for dynamically generating and updating partitions, wherein generating partitions from tables is interpreted as dividing a table of a dataset into partitions.  Paragraph [0036] – Aggregates identified by the aggregate selector can be associated with certain databases, wherein this is interpreted as partitions having a subset of identifiers.  Paragraph [0060] – A time-based aggregation can include a time dimension of a field, wherein this is interpreted as rows having a same value); 
generate a plurality of keys including each different combination of zero or more of the first field and at least a second field of the data (Gerweck, [0060] – A table schema can have different keys); 
Gerweck doesn’t go into detail about a blended portion of a table, however, Fung teaches:
generate in each partition of the first plurality of partitions a respective blended portion of the table, each respective blended portion including instances of each of the first rows of data corresponding to each different combination of the plurality of keys (Fung, [0005] – A data blending operation is performed on selected dimensions of datasets); 
determine, for each respective blended portion, a characteristic of a third field based on respective ones of said each different combination of the plurality of keys to generate a plurality of characteristics of the third field corresponding to each respective blended portion (Fung, [0037] – Characteristics of fields can be determined through blending if two datasets are blended that have one column that is the same, and one column that is different for each.  Paragraph [0037] gives an example of this simple deduction); 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Gerweck’s invention in view of Fung in order to blend portions of tables; this is a known technique that provides improvements to similar devices in the field of data structures.  Blending allows data sets to be blended together without requiring unique values for blended columns or rows and without requiring processing the entire database table for each of the data sets (Fung, paragraph [0004]).
divide the plurality of characteristics into a second plurality of partitions, each partition of the second plurality of partitions being the only partition to include a respective portion of the plurality of characteristics, as second rows of data, having one of the plurality of keys (Gerweck, [0061] – The time-based aggregation technique 4A00 can efficiently create and maintain (e.g., update) various ; and 
determine, for each of the second rows of data in each of the second plurality of partitions, a final characteristic of the third field as the multi- dimensional aggregation (Gerweck, [0060] – The time-based aggregation technique 4A00 illustrates the aggregation of an attribute (e.g., measure, dimension, etc.) of a virtual cube associated with certain underlying raw (e.g., not aggregated) physical data having a time-based attribute (e.g., a date and/or time dimension, column, and/or field)).

As per claim 2, Gerweck as modified teaches:
The system of claim 1, wherein to divide the plurality of characteristics into a second plurality of partitions, the program code is configured to: 
generate one partition of the second plurality of partitions to include only ones of the second rows of data that include a key of the plurality of keys with a combination of zero of the first field and the at least a second field (Gerweck, [0007] – The aggregate table can comprise one or more partitions in an aggregate view to facilitate aggregate management and/or quality.  See also, paragraph [0060] which discusses fields and keys with respect to partitions).


The system of claim 1, wherein said generate a plurality of characteristics and said determine for each of the second rows of data comprise a single aggregation over the dataset (Gerweck, [0007] – The aggregate table can comprise one or more partitions in an aggregate view to facilitate aggregate management and/or quality).

As per claim 4, Gerweck as modified teaches:
The system of claim 1, wherein at least one of the first plurality of partitions or the second plurality of partitions are maintained in at least one of a plurality of distributed servers or a plurality of logically separate computing environments (Gerweck, [0033] – The distributed data warehouse 111 can be configured to conform to the HDFS framework and the distributed data metastore 113 can be a Hive metastore); and 
wherein the program code is configured to perform one or more operations at one or more of the plurality of distributed servers or the plurality of logically separate computing environments (Gerweck, [0033] – The database connectivity statements 106 can then be delivered to a query planner 120 to produce associated instances of subject database statements 107 that can be issued to a distributed data query engine 117 for operation on the subject database 118).

As per claim 6, Gerweck as modified teaches:
The system of claim 1, wherein the dataset comprises log entries having data for at least one of a hosted web service or a hosted web application (); or 
wherein the system is a cloud-based system that hosts big data storage for the dataset (Fung, [0091] – The networks can also be implemented in a cloud-based network configuration. For example, the networks can be implemented as public or private cloud network, or combination thereof).

As per claim 7, Gerweck as modified teaches:
The system of claim 1, wherein the program code is configured to: 
receive a request for determining the multi-dimensional aggregation (Gerweck, [0007] – Dynamic aggregate generation and updating for high performance querying of large datasets can be implemented by determining at least one aggregate of selected virtual cube attributes (e.g., measures, dimensions, etc.) describing a virtual multidimensional data model of a subject database); 
access the dataset to determine the multi-dimensional aggregation subsequent to receiving the request (Gerweck, [0007] – An aggregate object corresponding to the aggregate and comprising aggregate query attributes can be used to develop a subject database statement that can access the aggregate table and/or the aggregate metadata); and 
provide the final characteristic of the third field respectively from each of the second plurality of partitions as a response to the request (Gerweck, [0060] – The time-based aggregation technique 4A00 illustrates the aggregation of an attribute (e.g., measure, dimension, etc.) of a virtual cube associated with certain underlying raw (e.g., not aggregated) physical data having a time-based attribute (e.g., a date and/or .

Claims 8, 9, and 11-14 are directed to a computer-implemented method performing steps recited in claims 1-4, 6, and 7 with substantially the same limitations.  Therefore, the rejections made to claims 1-4, 6, and 7 are applied to claims 8, 9, and 11-14.

Claims 15, 16, and 18-20 are directed to a computer-readable storage medium performing steps recited in claims 1-4, 6, and 7 with substantially the same limitations.  Therefore, the rejections made to claims 1-4, 6, and 7 are applied to claims 15, 16, and 18-20.

Claims 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerweck in view of Fung and further in view of Goel et al. US 20150212760 A1 (hereinafter referred to as “Goel”).

As per claim 5, Gerweck as modified doesn’t go into detail about a root-level aggregation of a dataset, however, Goel teaches:
The system of claim 1, wherein the final characteristic of the third field for each of the second rows of data in each of the second plurality of partitions subsumes a root- level aggregation of the dataset for the plurality of keys (Goel, [0101] – A partition from disks can be used collectively as a root aggregate for a node).


Claim 10 is directed to a computer-implemented method performing steps recited in claim 5 with substantially the same limitations.  Therefore, the rejection made to claim 5 is applied to claim 10.

Claim 17 is directed to a computer-readable storage medium performing steps recited in claim 5 with substantially the same limitations.  Therefore, the rejection made to claim 5 is applied to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Geller et al. US 20160173406 A1 teaches a partition key value of a record and an identifier of a table in at least paragraph [0122].
Brodfuehrer et al. US 20100030800 A1 generating partitioning keys for a range-partitioned database in at least the Abstract.

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 28, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152